Exhibit 10.1

 



SEPARATION AGREEMENT AND GENERAL RELEASE

 

SEQUENTIAL BRANDS GROUP, INC. (the “Company”), and Andrew Cooper (including your
successors, assigns, estate, heirs, executors and, administrators, which shall
be collectively hereinafter referred to as “you”) understand that your
employment has terminated effective as of the date set forth on the attached
Schedule “A” (the “Termination Date”), and agree to the following (the
“Agreement”) in full and final resolution of all matters between them. Reference
is made to your employment agreement dated as of August 22, 2016 by and between
you and the Company (the “Employment Agreement”). Capitalized terms used in this
Agreement and not otherwise defined herein shall have the meaning set forth in
the Employment Agreement.

 

1.Notwithstanding anything to the contrary in the Employment Agreement,
following receipt of this signed Agreement and expiration of the revocation
period set forth below and subject to your compliance with the terms of this
Agreement, the Company shall (a) pay you a gross severance amount of
$431,250.00, minus applicable deductions and withholdings (the “Payment”), as
follows: fifty percent (50%) of the Payment payable upon expiration of the
revocation period and the remaining fifty percent (50%) of the Payment payable
ninety days (90) from the expiration of the revocation period, and (b) cause
your unvested RSUs (58,334 shares) to vest as of the day of the expiration of
the revocation period. In addition, you will be eligible to receive an annual
bonus for 2019 (the “2019 Bonus”) which will be pro-rated as set forth below.
The 2019 Bonus will be based on a percentage of the target bonus payout amount
approved for the CEO and CFO of the Company (the “Payout Percentage”) as
determined by the Compensation Committee. Your target bonus for 2019 is $718,750
and to determine your 2019 Bonus, $718,750 will be multiplied by the Payout
Percentage and then pro-rated with such pro-ration to be determined by
multiplying the amount of such 2019 Bonus by a fraction, the numerator of which
is the number of days in 2019 that you were employed by the Company (January 1,
2019 through June 5, 2019) and the denominator of which is 365). For example
purposes only, if the Payout Percentage is 50% then your 2019 Bonus would be a
pro-rated portion of $359,375 (pro-rated per the prior sentence). The pro-rated
2019 Bonus (if any) shall be payable when the CEO and CFO of the Company receive
their annual bonus for 2019 (if any), currently anticipated to be in April 2020.
All payments and vesting of the RSUs set forth in this paragraph 1 shall
collectively be referred to as the “Severance”. You acknowledge and agree that
the Severance is in lieu of any and all payments or other consideration to which
you may otherwise be entitled pursuant to the Employment Agreement and you
hereby expressly waive any and all rights in and to any other consideration upon
termination as set forth in the Employment Agreement. For the avoidance of
doubt, any unvested PSUs shall be deemed forfeited as of the Termination Date.
Further, you acknowledge that as of the Termination Date you have no unvested
RSUs other than the 58,334 referenced above.

 



2.All of your benefits coverage (which includes your dependents) shall end as
set forth on the attached Schedule A. Note that under COBRA, you have the option
to extend your health care coverage for up to eighteen months or any greater
period required by state law.  To the extent that you elect under COBRA to
extend certain benefits, you shall be responsible for paying for the entire
premium for such benefits directly.  Further information regarding COBRA and the
applicable forms shall be provided under separate cover.  If you have a Flexible
Spending Account, you shall have ninety (90) days from your Termination Date to
claim eligible expenses incurred on or prior to your Termination Date; provided
that you may have an opportunity to elect under COBRA to continue to make
contributions to your health Flexible Spending Account through the remainder of
the calendar year in which the Termination Date occurs, in which case (and
provided you made such contributions) you would be able, for a period of ninety
(90) days from the end of such calendar year, to claim eligible expenses
incurred through the end of such calendar year. Regardless of whether you sign
this Agreement, you will be paid out for the number of days of accrued, unused
vacation set forth on the attached Schedule A. 



 



  1

 

 

 

3.Your ability to contribute to the Company’s 401(k) plan will cease effective
the Termination Date. Further information and important tax information will be
provided under separate cover.

 

4.You agree to direct all prospective employers seeking employment references to
contact in writing the Human Resources Department, or such other person as the
Company may designate from time to time. When contacted in such manner,
consistent with Company policy, the Company shall only provide your dates of
employment and title to such prospective employers.

 

5.In consideration of the Company’s agreements set forth in this Agreement,
subject to paragraph 7 below, you release and forever discharge the Company and
its current and former subsidiaries and affiliates, the current and former
officers, directors, agents, and employees of each of the foregoing and the
successors and assigns of each of the foregoing (which shall be collectively
hereinafter referred to as the “Representatives”) from any and all causes of
action, claims, demands, damages, liabilities, liens, costs and expenses
(including without limitation attorneys’ fees) (collectively, “Claims”) of every
kind and nature whatsoever, whether known or unknown, related in any way to any
acts, failures to act, omissions, facts or circumstances occurring on or prior
to the date of this Agreement, including but not limited to any and all Claims
(i) arising out of or in any way related to your employment with the Company
and/or the termination of such employment, including without limitation Claims
in connection with the Employment Agreement or for additional salary, bonus,
incentive, commission, benefits, expenses, vacations, back pay or front pay;
(ii) in tort, including but not limited to wrongful or retaliatory discharge in
violation of public policy, emotional distress, slander, defamation, and
interference with contractual relations; (iii) in contract, whether express or
implied; (iv) under any Company policy, procedure, benefit plan or other
agreement; or (v) under any and all federal, state or local laws or ordinances,
including but not limited to Title VII of the Civil Rights Act of 1964, Title IX
of the Education Amendments of 1972, the Americans with Disabilities Act, the
Age Discrimination in Employment Act of 1967 (“ADEA”), the Employee Retirement
Income Security Act (excluding those involving vested benefits in the Company’s
401(k) plan), the Federal Family and Medical Leave Act, the Sarbanes-Oxley Act,
the New York State Human Rights Law, the New York Labor Law, the New York City
Human Rights Law, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the California Labor Code, the California
Fair Employment Practices Act, the California Unruh Civil Rights Act, the
Illinois Human Rights Act, the Illinois Wage Payment and Collection Law, the
Illinois Equal Wage Act and the Illinois Minimum Wage Law, for harassment or
discrimination on the basis of any protected classification, whistle blowing, or
retaliation of any kind; or any other cause of action. You represent and warrant
that you are the sole and lawful owner of all right, title and interest in and
to every Claim and other matter that you are releasing hereby and that no other
party has received any assignment or other right of substitution or subrogation
to any such Claim or matter. You also represent that you have the full power and
authority to execute this Agreement on behalf of yourself and the other parties
that may be included in the definition of “you” above. However, notwithstanding
the foregoing, you are not releasing, and for the avoidance of doubt Claims do
not include, your rights, if any (i) to indemnification by the Company or any of
its affiliates, to the maximum extent permitted by law, for all Claims or
proceedings, or threatened Claims or proceedings, arising out of or relating to
your service as an officer, director or employee, as the case may be, of the
Company or any of its subsidiaries, (ii) to payment of any authorized but
unreimbursed business expenses incurred prior to the termination of my
employment with the Company or any of its subsidiaries in accordance with
Section 4(e) of the Employment Agreement, (iii) under any employee pension or
welfare plan or program in which you participate or participated, and (iv) to be
indemnified pursuant to Section 8 of the Employment Agreement or pursuant to any
other agreements to which you may be entitled to indemnification.

 



  2

 



 

6.You are not waiving any rights you may have to: (a) your own vested accrued
employee benefits under the Company’s health, welfare, or retirement benefit
plans as of the Termination Date; (b) benefits and/or the right to seek benefits
under applicable workers’ compensation and/or unemployment compensation
statutes; (c) pursue claims which by law cannot be waived by signing this
Agreement including but not limited to unwaivable rights you may have under the
California Labor Code (to the extent applicable); (d) enforce this Agreement;
and/or (e) challenge the validity of this Agreement.

 

Nothing in this Agreement prohibits or prevents you from filing a charge with or
participating, testifying, or assisting in any investigation, hearing, or other
proceeding before the U.S. Equal Employment Opportunity Commission, the National
Labor Relations Board or a similar agency enforcing federal, state or local
anti-discrimination laws. However, to the maximum extent permitted by law, you
agree that if such an administrative claim is made to such an
anti-discrimination agency, you shall not be entitled to recover any individual
monetary relief or other individual remedies.  

 

In addition, nothing in this Agreement, including but not  limited to the
release of Claims nor the confidentiality and non-disparagement clauses,
prohibits you from: (1) reporting possible violations of federal law or
regulations, including any possible securities laws violations, to any
governmental agency or entity, including but not limited to the U.S. Department
of Justice, the U.S. Securities and Exchange Commission, the U.S. Congress, or
any agency Inspector General; (2) making any other disclosures that are
protected under the whistleblower provisions of federal law or regulations; or
(3) otherwise fully participating in any federal whistleblower programs,
including but not limited to any such programs managed by the U.S. Securities
and Exchange Commission and/or the Occupational Safety and Health Administration
or from receiving individual monetary awards or other individual relief by
virtue of participating in such federal whistleblower programs.

 

7.You understand, subject to the narrow limitations in paragraph 6 above, and
agree that this Agreement extinguishes all Claims you may have against the
Company and its Representatives, whether such Claim is currently known or
unknown, vested or contingent, foreseen or unforeseen. You understand that if
any fact concerning any matter covered by this Agreement is found hereafter to
be other than or different from the facts you now believe to be true, you
expressly accept and assume that this Agreement shall be and remain effective,
notwithstanding such difference in the facts.

 

8.You affirm, by signing this Agreement, that no Claims against the Company or
its Representatives are currently pending regarding any issues relating to or
arising out of your employment or the termination thereof (including, without
limitation, any workers’ compensation claims), and agree not to file any such
actions in court against the Company in any court, except for any action which
may be necessary to enforce the terms of this Agreement or a challenge to the
validity of the waiver under the ADEA. You further affirm that you have been
paid and/or have received all compensation, wages, bonuses, commissions, and/or
benefits to which you may be entitled. You also affirm that you have been
granted any leave to which you were entitled under the Family and Medical Leave
Act or related state or local leave or disability accommodation laws. You
further affirm that you have no known workplace injuries or occupational
diseases and that you have not been retaliated against for reporting any
allegations of wrongdoing by the Company or its officers, including any
allegations of corporate fraud.

 



  3

 

 

9.In exchange for the consideration provided for in this Agreement, the Company,
its parents, subsidiaries, affiliates, directors, shareholders, officers,
representatives, agents, successors and assigns, irrevocably and unconditionally
releases you of and from all claims, demands, causes of actions, fees and
liabilities of any kind whatsoever, which they had, now have or may have against
you, as of the date of this Agreement, by reason of any actual or alleged act,
omission, transaction, practice, conduct, statement, occurrence, or any other
matter, within the reasonable scope of your employment. This release does not
include any willful acts of misconduct or fraud which the Company may not have
knowledge of as of the date of this Agreement. The Company represents that, as
of the date of this Agreement, there are no known claims relating to you. For
the avoidance of doubt, the covenants in Sections 6 and 7 of the Employment
Agreement shall continue in effect in accordance with their terms.

 

10.Section 7(d) of the Employment Agreement is hereby incorporated by reference.
To the extent of any conflict or inconsistency between the provisions of this
paragraph 9 and Section 7(d) of the Employment Agreement, Section 7(d) of the
Employment Agreement shall govern. You agree that you shall immediately turn
over to the Company any property, material, documents and/or equipment furnished
to and/or maintained by you, in whatever form of media (including in printed
form or stored magnetically, optically or electronically) in connection with
your employment with the Company (including but not limited to books, laptop
computer, cell phone, personal digital assistant, identification card, product,
merchandise, catalogs, samples, employee handbook, customer records, price
lists, accounts receivable and accounts payable records, computer records and
printouts, supplier records, data analysis and any and all Company-related
records on your home computers, cell phones and personal digital assistants)
unless the Company otherwise agrees in writing to allow you to retain any such
property, material, documents and/or equipment. You shall promptly submit to the
Company a reimbursement request, with appropriate supporting documentation, for
any outstanding expenses that may be reimbursable under the Company’s regular
policy. You shall promptly pay any expenses that you incurred with respect to
which the Company could be liable (e.g., expenses incurred on the Company’s
corporate credit card); if those expenses were properly incurred in connection
with the Company’s business, you shall submit those expenses with appropriate
supporting documentation to the Company and the Company shall reimburse you
therefor.

 

11.You agree that you will not disclose or use for any purpose any trade secrets
or proprietary or confidential information about the Company or its
Representatives, whether or not marked as being confidential and irrespective of
the form of communication, including oral as well as written and electronic
communication, acquired by you during your employment. As used in this
Agreement, “confidential information” shall, without limitation, include:

 



  4

 

 

a.Information relating to the Company’s or any of its subsidiaries’ or
affiliates’ business, products, markets, condition (financial or other),
operations, assets, liabilities, results of operations, cash flows, earnings,
assets, debts, prices, pricing structure, volume of sales, prospects of the
Company, royalty rates, terms of license agreements, or other financial data;

 

b.Supply and service information, such as the names and addresses of suppliers
of goods and services, terms of supply or service or of particular transactions,
related information about potential suppliers to the extent that such
information is not generally known to the public, and to the extent that the
combination of suppliers or use of a particular supplier though generally known
or available, yields advantages to the Company, the details of which are not
generally known;

 

c.Marketing and pricing information, such as details about ongoing or proposed
marketing programs, agreements by or on behalf of the Company, sales forecasts,
results of marketing efforts, and information about impending transactions;

 

d.Customer information, such as any compilation of past, or existing or
prospective retail or wholesale customers’ names, addresses or backgrounds,
records of purchases and prices, proposals or agreements between customers and
the Company (or its affiliates), status of customers’ accounts or credit, or
related information about actual or prospective customers; or

 

e.Notes, analyses, compilations, studies, forecasts, interpretations or other
documents relating to the foregoing in this paragraph 10 (a) – (d).

 

12.You acknowledge that any agreement addressing Work for Hire, Confidentiality
and Non-Disclosure and/or Non-Solicitation that you signed upon accepting or
during employment with the Company or its subsidiaries is hereby incorporated by
reference and you hereby reaffirm your obligations as set forth in such
agreement. Specifically, reference is made to Sections 6 and 7 of the Employment
Agreement, each of which are incorporated by reference into this Agreement and
are a part of this Agreement. If, at any time, the provisions of this paragraph
shall be determined to be invalid or unenforceable, by reason of being vague or
unreasonable as to area, duration or scope of activity, this paragraph shall be
considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
you agree that this paragraph as so amended shall be valid and binding as though
any invalid or unenforceable provision had not been included herein. For
purposes of this paragraph 11, the defined term “Company” shall include the
Company’s subsidiaries and affiliates.

 

13.You agree to keep the existence and terms of this Agreement confidential.
Accordingly, you shall not disclose such information to any person or entity,
including but not limited to, current, former or future employees of the
Company. This confidentiality requirement, however, shall not prohibit you from:
(a) disclosure to your spouse or partner, attorney, tax agencies, or as
otherwise required by law; (b) disclosing the confidentiality and
non-interference provisions of this Agreement to any prospective or actual
employer or anyone acting as your agent or on your behalf; (c) disclosing the
existence or terms of this Agreement to a government agency; or (d) disclosing
any terms that have been otherwise disclosed by the Company in a filing with the
SEC.

 



  5

 

 

14.In addition, you agree for a period of 2 years following the Termination
Date, that you will not, in any way defame or maliciously disparage the Company
or any Representative or make or solicit any comments, statements or the like,
to the media, to current, future or former employees or to others, that may be
considered to be derogatory or detrimental to the good name or business
reputation of the Company or any Representative. You understand that any
unauthorized disclosure or disparagement by you or by anyone to whom you
disclose such information will be considered a breach of this Agreement. This
restriction shall not apply to any good faith communications with government
agencies. The Company agrees for a period of 2 years following the Termination
Date that it will not, in any way defame or maliciously disparage you or make or
solicit any comments, statements or the like, to the media, to current, future
or former employers of yours or to others, that may be considered to be
derogatory or detrimental to your good name or your business reputation. This
restriction shall not apply to any good faith communications with government
agencies.

 

15.You agree to reasonably cooperate with the Company, together and all of their
respective past and present subsidiaries, affiliates, predecessors, successors
and assigns, their legal counsel and designees regarding any current or future
Claim, investigation (internal or otherwise), inquiry or litigation relating to
this matter with which you were involved or had knowledge or which occurred
during your employment, with such assistance including, but not limited to,
meetings and other consultations, signing affidavits and documents that are
factually accurate, attending depositions and providing truthful testimony (in
each case, without requiring a subpoena); provided, however, that the Company
will reimburse you for your reasonable expenses (including attorneys’ fees and
travel expenses) actually incurred by you in connection with such cooperation
(it being understood that if any such expenses are expected to exceed $5,000,
you shall inform the Company prior to incurring such expenses to provide the
Company with an opportunity to either agree to reimburse you for such expenses
or advise you not to provide such cooperation necessitating the incurrence of
such expenses).

 

16.You agree to notify the Company within a reasonable period of time should you
learn of a subpoena or other court order requiring my participating in any legal
proceeding relating to or stemming from your employment with the Company.
“Reasonable period of time” means sufficiently in advance of the date on which
you must respond to such subpoena or other court order so that the Company can
intervene to challenge or quash such subpoena or other court order.

  

17.Section 7(e) of the Employment Agreement is hereby incorporated by reference.
You understand that if you should violate any provision of this Agreement, the
Company may take legal action to enforce the Agreement and may be entitled to
any and all other equitable and legal remedies which may be available to it
including monetary damages. You acknowledge that your compliance with paragraphs
9 through 13 of this Agreement is necessary to protect the business and goodwill
of the Company, and that a breach will result in irreparable and continuing
damage to the Company, for which money damages may not provide adequate relief.
Consequently, you agree that, in the event you breach, or threaten, or attempt
to breach these provisions of the Agreement, the Company shall be entitled to
seek temporary restraining orders and preliminary or permanent injunctions in
order to prevent the occurrence of continuation of such harm and money damages
insofar as they can be determined, and you further agree that in connection with
any such request for relief by the Company, the Company shall not be required to
prove that the Company’s remedies at law are inadequate and the Company shall
not be required to post any bond or other security, unless required by law. You
acknowledge that these provisions are reasonably and properly required for the
protection of the Company.

 



  6

 

 

18.The parties acknowledge that this Agreement is not an admission on either of
their parts. Accordingly, this Agreement may not be admissible in any forum as
an admission of any kind; provided that this sentence shall not prohibit either
party from admitting into evidence the terms of this Agreement for the sole
purpose of enforcing such terms. The parties further agree that questions
regarding the interpretation of the language of the Agreement shall not be
presumptively interpreted against the drafter as the Agreement is a product of
negotiations between the parties.

 

19.You acknowledge and understand that:

 

a.the above-referenced consideration is the total payment you will receive from
the Company in return for signing this Agreement and exceeds that to which you
would otherwise be entitled;

 

b.you shall no longer be considered an employee of the Company after the
Termination Date, and therefore, that the benefits of employment, other than
those specifically referenced in this Agreement, will not be available after
such date;

 

c.you are not entitled to any additional payments under the Company’s policies,
benefit or commission plans, or any expressed or implied agreement with the
Company other than as set forth in this Agreement;

 

d.it is in exchange for the good and sufficient consideration provided in this
Agreement that you agree to the provisions herein; and

 

e.you have received and agree to Schedule A attached hereto.

 

20.You acknowledge that you have the right, and have been advised by the
Company, to consult with an attorney, and that you have done so to the extent
you desired prior to executing this Agreement. You understand that you are
entitled to fully consider this Agreement for a period of up to forty-five (45)
days. In the event you sign the Agreement prior to the expiration of the time to
consider this Agreement, the remaining time shall be waived. Further, this
Agreement shall not become effective or enforceable, nor shall any consideration
be paid, until after both parties have signed it and eight days have elapsed
from you executing it, providing you have not revoked your Agreement in writing
before that date as you may revoke this Agreement for up to seven (7) days
following its execution by sending written notice to the attention of Liz Nissen
at the Company and personally delivering it or postmarking it prior to the end
of such seven (7) day period.

 


21.Should any provision of this Agreement be held to be illegal, void or
unenforceable, such provision shall be of no force and effect. However, the
illegality or unenforceability of any such provision shall have no effect upon,
and shall not impair the enforceability of, any other provision of this
Agreement.

 



  7

 

 

22.This Agreement contains the complete understanding between the Company and
you related to the subject matter hereto, and supersedes all prior agreements
and understandings between the Company and you related to the subject matter of
this Agreement. Each party agrees that it is not relying on any representations,
whether written or oral, not set forth in this Agreement, in determining to
execute this Agreement. This Agreement may not be modified, changed or altered
by any oral promise or statement, nor shall any written modification of this
Agreement be binding on the Company until such modification is approved in
writing by an officer of the Company. In signing this Agreement, the parties are
not relying on any fact, statement or assumption not set forth in this
Agreement.

 

23.Except as specifically modified by the terms of this Agreement, the terms and
conditions of the Employment Agreement regarding post-employment obligations of
the Executive remain in full force and effect.

 

24.You may not assign any of your rights or obligations under this Agreement
without obtaining the express written consent of the Company. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and permitted assigns. This Agreement is made
under, and shall be governed by and construed under, the laws of the State of
New York, without reference to principles of choice of law that might call for
application of the substantive law of another jurisdiction. The federal and
state courts located in New York County, New York, shall have sole and exclusive
jurisdiction over any dispute arising out of or relating to this Agreement, and
each party hereby expressly consents to the jurisdiction of such courts and
waives any objection (whether on grounds of venue, residence, domicile,
inconvenience of forum or otherwise), to such a proceeding brought before such a
court.

 

 

  8

 



 

By signing below, the Company and you indicate that they have carefully read and
understood the terms of this Agreement and the attached Schedules, enter into
this Agreement knowingly, voluntarily and of their own free will, understand its
terms and significance and intend to abide by its provisions without exception.

 

 



SEQUENTIAL BRANDS GROUP, INC.                           By:           Peter Lops
  Date     Chief Financial Officer                                       Andrew
Cooper   Date  



 

 



  9

 

 

Schedule A

 

 

 

Name: Andrew Cooper

 

Termination Date: June 5, 2019

 

 

Consideration subject to your compliance with the Agreement:

 

Payments specified in paragraph 1, less applicable withholdings

 

 

Benefits:

 

Last day of benefits coverage:

 

Medical, Dental, Vision – June 30, 2019

401k – Termination Date – June 5, 2019

 

Note: Certain benefits such as health insurance may be continued at your own
expense pursuant to COBRA and state law.

 

 

By signing this Agreement, I confirm that I have zero (0) accrued but unused
vacation days.

  

 

                        Signature   Date  

 

 



  10

